Based on the foregoing analysis and all the files, records and proceedings herein, IT IS HEREBY ORDERED :
1. The February 11, 2019 R & R of United States Magistrate Judge Katherine M. Menendez, (Dkt. 33), is ADOPTED AS MODIFIED .
2. Petitioner Bolus A. D.'s petition for a writ of habeas corpus, (Dkt. 1), is GRANTED IN PART as addressed herein.
3. Within 30 days of this Order, an immigration judge shall hold a bond hearing at which the immigration judge shall make an individualized determination as to whether detention is necessary because Petitioner Bolus A. D. presents a risk of flight, a danger to the community, or both.
LET JUDGMENT BE ENTERED ACCORDINGLY.